Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00539-CV



                   IN RE SAMSUNG SDI CO., LTD., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-48176

                         MEMORANDUM OPINION

      On July 22, 2022, relator Samsung SDI Co., Ltd., filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable
Jeralynn Manor, presiding judge of the 80th District Court of Harris County, to
vacate the trial court’s July 5, 2022 order granting Plaintiff/real party in interest
Samuel Wolbrueck’s motion to compel.
      On November 16, 2022, relator filed an unopposed motion to dismiss its
petition for writ of mandamus, advising this Court that relator and the real party in
interest had reached an agreement regarding the jurisdictional discovery that is the
subject of relator’s mandamus petition. Relator requests that this Court dismiss its
petition for writ of mandamus.

      Accordingly, we grant the unopposed motion to dismiss the petition for writ
of mandamus. Relator’s petition for writ of mandamus is dismissed.




                                       PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                          2